Citation Nr: 0621476	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision and a 
December 2003 Decision Review Officer (DRO) decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

Since January 4, 2002, manifestations of the veteran's PTSD 
have included blunted affect; paranoid ideations; anxiety; 
difficulty maintaining work and social relationships; 
suicidal ideation without intent or plan; impaired 
concentration; impaired memory; avoidance of crowds; 
hyperarousal; nightmares; and depression.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  This 
includes notification as to which information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004)

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in which it was held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of his service 
connection claim.  These include:  (1) Veterans' status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in June 2002 regarding his 
service connection claim for PTSD.  He was informed what 
information and evidence was required to establish 
entitlement to service connection.  There has not been 
complete compliance with the recent case law, but the Board 
finds any error in VA's failure to notify and assist is 
harmless.  The veteran and his representative have asked that 
the assignment of a 50 percent rating be awarded and the 
Board decision is essentially granting the claim in full, 
that is, granting the highest claimed rating.  The Board 
notes that with respect to the effective date portion of the 
notice requirement, that will be rectified by the RO when 
effectuating the award.

The Board notes that all the law essentially requires is that 
the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been essentially satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
applying the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The applicable criteria for evaluating PTSD are contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The veteran was 
initially service connected for PTSD in July 2002 and 
assigned a 10 percent rating, which is warranted for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by medication.  Id.  In December 2003, 
the RO increased the veteran's disability rating to its 
current level of 30 percent.  Assignment of a 30 percent 
evaluation is warranted for PTSD manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as depressed mood; 
anxiety; suspiciousness; weekly or less often panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, recent events. Id.

In his January 2004 substantive appeal, the veteran contends 
that he has most of the symptoms to qualify for a 50 percent 
disability rating.  A 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short - and long - term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds that 
the manifestations of the veteran's PTSD most nearly 
approximate the criteria for a 50 percent rating.  Between 
January 2002 and October 2002, the veteran was assigned GAF 
scores that were mostly in the 41-50 range.  While these 
scores were an improvement over the 34 and 35 GAF scores 
assessed in mid-2001, they still indicated serious PTSD 
symptoms.  Even though the veteran was assigned a GAF of 68-
78 at a June 2002 VA examination, the examiner noted blunted 
affect, paranoid ideations, and affect on job situations is 
not inconsistent with the lower GAF scores.  From November 
2002 to November 2003, the veteran mostly registered GAF 
scores of 60, indicating moderate symptoms.  The November 
2003 VA examination report cites medication and supportive 
therapy to account for this improvement and suggests the 
veteran's GAF score may have been affected by news of the war 
in the Middle East and by his work situation.  

The competent evidence of record includes VA Medical Center 
(VAMC) records documenting PTSD treatment the veteran 
received between June 2001 and July 2003.  A January 2002 
record notes that the veteran was restless and fidgety, 
anxious in mood, and constricted in affect.  He exhibited 
poor eye contact.  He admitted to fleeting suicidal ideation 
without intent or plan.  There was paucity of speech as a 
result of his mood.  His language was coherent and he denied 
hallucinations; however, there was evidence of generalized 
paranoid ideation.  He showed impaired concentration and 
exhibited delayed reaction time when responding to questions.  
The veteran reported difficulty in maintaining a job and 
avoidance of crowds.  He also reported anxiety, intrusive 
thoughts, nightmares, and occasional flashbacks, as well as 
hyperarousal symptoms of anger, irritability, and 
concentration difficulties.

A May 2002 PTSD Assessment report indicated that the veteran 
had PTSD and mild to moderate depression.  His Combat 
Exposure Scale score indicated moderate to heavy combat 
exposure.  Results of the Avoidance and Intrusion Scale 
subsets of the Impact of Event Scale-Revised were consistent 
with the avoidance, numbing, and intrusion aspects of PTSD.  
The examiner noted that the veteran spent most of his time by 
himself and had difficulty maintaining employment after 
service due to significant anxiety and difficulty getting 
along with others.  

Evaluation of the veteran under the DSM-IV criteria for PTSD 
led the examiner to diagnose PTSD, chronic, severe.  The 
veteran was exposed to numerous traumatic events in which he 
witnessed and was confronted with actual and threatened death 
or serious injury to physical integrity of self or others and 
responded with intense fear, helplessness, and horror.  He 
persistently re-experienced the traumatic events through 
recurrent and intrusive distressing recollections and dreams, 
felt psychological distress and physiological reactivity on 
exposure to various cues, and experienced feelings of 
depression and anxiety.  He experienced persistent avoidance 
of stimuli associated with the trauma, such as war movies and 
news of Afghanistan.  He experienced numbing of general 
responsiveness, as evidenced by feelings of detachment and 
estrangement from others, a restricted range of affect, the 
inability to get emotionally close to people, and never 
having married.  The veteran experienced persistent symptoms 
of increased arousal, such as insomnia, frequent 
irritability, periods of significant anger, hypervigilance, 
anxiousness in crowds, and exaggerated startle response.  He 
had experienced these symptoms for several years, causing 
clinically significant distress and resulting in impairment 
to the veteran's social and occupational functioning.  

During sessions with a psychiatrist between March 2002 and 
March 2003, the veteran reported experiencing anxiety, lack 
of motivation, poor energy, and poor sleep.  He reported 
drinking moderately, feeling that he had a foreshortened 
future, periods of depression, and being angry at the world.  
He also reported having nightmares and restlessness during 
sleep.  Hot weather reminded him of Vietnam and he reported 
being able to smell the dope he used to keep on himself to 
keep the bugs from biting.  He stated that he never married, 
had not been in a relationship for five years, did not have 
children, lived alone, was mistrustful of others, and 
isolated himself.  He related his difficulty in getting close 
to others and that women have told him he was distant 
emotionally.  He reported that he had few friends, was 
becoming increasingly distant from family, and was not 
involved in church.  The veteran also described that he had 
difficulty maintaining employment, experienced severe anxiety 
when working around more than one person, and often feared he 
would harm someone.  He reported that he had difficulty 
staying on task at work, was unreliable, and became angry and 
irritable toward the people around him.  

VAMC psychiatrists consistently noted the veteran's anxiety, 
unkempt appearance, constricted affect, fleeting suicidal 
thoughts, generalized paranoid ideation, minimally impaired 
concentration, and delayed reaction time.  In September 2002, 
the veteran's conversation was noted to be tangential with 
loose associations, his thoughts were not well-organized, and 
he had difficulty processing information.  There also 
appeared to be a breakdown in complex attentional functions.  
His memory and information processing skills were impaired, 
and he exhibited reduced cognitive functioning and a 
breakdown in word-finding capacity.  The November 2003 VA 
examination report noted problems with delayed recall, 
orientation of year, and certain cognitive exercises.  

In October 2002, a VAMC readjustment counseling therapist 
noted that the veteran continued to be significantly impaired 
in most areas of his life, including vocational functioning, 
social functioning, thought processes, and mood.  In November 
2003, a VA examiner still found the veteran to be evidencing 
some moderate symptoms of PTSD regarding bad dreams, 
nightmares, problems with concentration, and recurrent 
thoughts about events that occurred while in Vietnam.  The 
examiner also indicated that anxiety associated with PTSD 
would cause the veteran to have problems being employed in a 
work setting where there were numerous people.  

Applying the criteria for rating PTSD to the facts of the 
case, the medical evidence shows a constellation of 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating.  38 C.F.R. § 4.7 
(2005).  This evidence does not indicate symptomatology 
consistent with a 70 percent evaluation, such as obsessional 
rituals which interfere with routine activities, near 
continuous panic or depression affecting the ability to 
function independently, neglect of personal appearance and 
hygiene, impaired impulse control, and spatial 
disorientation.  Accordingly, the assignment of an initial 
evaluation of 50 percent is warranted, and a higher 
evaluation is not warranted for any time thereafter.

Moreover, the Board finds no evidence of an exceptional 
disability picture to warrant a rating in excess of 50 
percent.  See 38 C.F.R. § 3.321 (2005).  The veteran has not 
required hospitalization due to his service-connected 
disability, and there is no evidence to show that his job 
performance is hindered to a degree beyond that which is 
already considered by the schedular rating.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating of 50 percent for the veteran's 
PTSD is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


